Sandler, J. P. (concurring).
I am in agreement with Justice Silverman’s analysis except with regard to the view, addressing an issue not directly presented by the facts although properly considered under the circumstances, that subdivision 1 of section 25-a of the General Construction Law has some bearing on the issue presented.
I agree that the section appropriately applies to the usual situation in which courts are not open on weekends and holidays. However, at least in New York City, parts of the criminal courts are open on those days. It is true that these parts are open on weekends and holidays for arraignment purposes, which are by no means unrelated to the purposes sought to be served by CPL 180.80. But notwithstanding the limited purposes intended to be met by this arrangement, the fact remains that the availability of such parts makes extremely dubious the application of the section relied upon in the opinion.
The issue presented when the 72-hour period expires on a holiday or weekend seems to me much more appropriately approached in terms of whether or not there is good cause for not discharging such business on weekends or holidays. Undoubtedly there are situations in which it would be inappropriate to do so, perhaps many situations. Arguably there may always be good cause for not conducting such business on weekends or holidays, but the record before us is surely an inadequate one on which to base such a sweeping judgment.
Undoubtedly it would add to the burden of assigned personnel if, in addition to arraignments on weekends and holidays, the court was required to conduct some hearings. It is not, however,. immediately clear to me that the *319additional burden imposed by some additional hearings would justify the continued incarceration of defendants concerning whom the court has not heard any evidence establishing justification for the continued incarceration. Moreover, weekend hearings are not likely to add to the burdens of the police department whose personnel is on duty at all times, and may well be more convenient to civilian complainants who frequently are required to lose a day’s pay in order to discharge their civic duty.
In any event, the issue does not seem to me appropriate for definitive resolution in terms of subdivision 1 of section 25-a of the General Construction Law, nor does the record before us justify the expression of any definitive views with regard to the existence of good cause.